Citation Nr: 1452696	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-28 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to July 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Waco RO has subsequently assumed jurisdiction over the Veteran's claim.  


FINDING OF FACT

The Veteran's current right ankle disability is related to his in-service ankle injuries.  


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

At a VA examination in August 2007, the Veteran related a history of injuring his ankle during his active service (his contentions are credible and are corroborated by his service treatment records).  He complained of pain and weakness in his right ankle since that time.  

Upon examination, the examiner diagnosed the Veteran as suffering from a right ankle sprain.  He stated that the Veteran had suffered from this disability since spraining his ankle during his active service.  

After resolving all benefit of the doubt in favor of the Veteran, the Board finds that the Veteran has a current disability, he had an in-service incurrence of that disability, and the 2007 VA examiner links the Veteran's current condition to his in-service injury.  Thus, service connection for a right ankle disability is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (Congress, through the enactment of section 5107(b)'s low standard of proof for all issues material to a claim for veterans benefits, has authorized VA to resolve a scientific or medical question in the claimant's favor so long as the evidence for and against that question is in "approximate balance").


ORDER

Entitlement to service connection for a right ankle disability is granted.  



____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


